Citation Nr: 1747284	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating for service-connected scar residuals of a head injury.

2. Entitlement to service connection for a left eye scar.

3. Entitlement to service connection for a neck disorder.

4. Entitlement to service connection for a jaw disorder.

5. Entitlement to service connection for a bilateral rib disorder.

6. Entitlement to service connection for deviated septum.

7. Entitlement to service connection for complications of exposure to tear gas.

8. Whether new and material evidence been received to reopen a claim of entitlement to service connection for dental treatment purposes, and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran's left eye scar is not etiologically related to an in-service event or injury.

2. The Veteran's neck disability is not etiologically related to an in-service event or injury.

3. The Veteran has no current diagnosis of a jaw disability.

4. The Veteran's bilateral rib disability is not etiologically related to an in-service event or injury.

5. The Veteran's deviated septum is not etiologically related to an in-service event or injury.

6. There is no objective evidence the Veteran exposed to tear gas while on active duty that resulted in later disabilities.

7. In a May 1971 rating decision, service connection for dental treatment purposes was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

8. Evidence received since the May 1971 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for dental treatment purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left eye scar have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

3. The criteria for service connection for a jaw disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4. The criteria for service connection for a bilateral rib disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5. The criteria for service connection for a deviated septum have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6. The criteria for service connection for complications due to exposure to tear gas have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7. The May 1971 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

8. Evidence received since the May 1971 rating decision is not new and material to the issue of entitlement to service connection for dental treatment purposes, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active service from August 1966 through December 1966 and September 1968 through March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.

In December 2015, the Board remanded the above-listed issues for further evidentiary development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.

The issue of entitlement to a compensable rating for scar residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims.  However, the Board finds that VA examinations are not necessary in order to render a decision.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as will be discussed below, there is no evidence the Veteran a jaw disability.  While the Veteran complains of jaw pain, the record does not substantiate any evidence he sustained an injury during service or a diagnosis of any jaw disability.  Further, while the Veteran has a current diagnosis of degenerative joint disease of the cervical spine, a bilateral rib disability, cataracts, and a deviated septum, there is no evidence of an event or injury in service or any other indication these disabilities may be associated with service.  Finally, there is no evidence the Veteran was exposed to any chemicals while in service, to include cyanide gas and tear gas, or any suggestion such alleged exposures led to a current disability .

Entitlement to service connection for a left eye scar, cervical spine disability, jaw disability, bilateral rib condition, and a deviated septum

Service treatment records indicate the Veteran reported left facial and jaw swelling in November 1968.  He was diagnosed with a fistula adjacent to his number 14 tooth.  It was treated, and a note from December 1968 noted no swelling.  Service treatment records show in February 1969 he was diagnosed with a chronic draining fistula; there was no sub mandibular tenderness.  In December 1969, the Veteran again presented with a swollen jaw and gums.  He was diagnosed with an infection following the extraction of two teeth.  However, none of these reports were ever diagnosed as a jaw disability.  The Veteran was treated for gum infections with no involvement of his jaw.

The Veteran reports that his disabilities came from a personal assault in May 1969.  Service treatment records indicate the Veteran was involved in altercations in May 1969 and November 1969.  Specifically, the Veteran claims he was hit several times with a glass beer stein, causing lacerations to his head, scarring around his eyes, a broken neck, fractured ribs, a broken jaw, and a deviated septum.

Service treatment records dated May 1969 noted the Veteran was treated for lacerations to his left occipital scalp and left lower mouth; there was no evidence of skull fracture.  Following his initial treatment, the Veteran returned to report shoulder pain, a chipped tooth, and an abrasion to his right temple.  Following a reported fight in November 1969, x-rays taken of his skull and jaw were negative for any fracture.  His service treatment records contain no evidence he complained of cervical spine, rib, nose, eye, or jaw pain following either of his in-service incidents.

Initially, the Board notes that the Veteran has not been diagnosed with any jaw disability.  Despite reporting jaw swelling in service, those incidents were attributed to gum infections following various dental procedures.  X-rays taken in November 1969 noted no evidence of jaw fracture.  Additionally, the Veteran has only complained of jaw pain once since separation from active duty, reporting upper mandible pain in April 2012.  Pain alone, without an underlying diagnosis or functional impairment, is not a service connectable disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that during his September 2015 Board hearing, the Veteran claimed he broke his jaw in a fight while on active duty.  He testified that his jaw bone stuck out of his lip, which is how he received the scar by his mouth.  However, this claim is not supported by the record.  Service treatment records from May 1969 show the Veteran was only treated for wounds on his occipital scalp and left lower mouth, and there was no evidence of skull fracture.  There is no evidence the Veteran ever sustained a jaw fracture, and obviously if a bone was "sticking out" that would have been noted at the time the cut near his mouth was treated during service.

There is no evidence to indicate the Veteran has a jaw disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a jaw condition is denied.

Service treatment records do not show any complaints of, or treatment for, a cervical spine disability, deviated septum, bilateral rib disability, or left eye scarring while on active duty.  The Veteran's January 1970 separation examination noted his head, face, neck, scalp, nose, sinuses, eyes, and spine were normal.

The Board notes that the Veteran was not diagnosed with degenerative joint disease of the cervical spine until March 2015.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the cervical spine to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

VA treatment records first note the Veteran had cervical radiculopathy and chronic neck pain in July 2004.  In an August 2004 VA treatment record, the Veteran reported no neck pain or stiffness.  Additionally, in August 2004, the Veteran reported a history of cervical fracture due to a fight.  A November 2004 VA treatment record notes the Veteran complained he had neck pain with intermittent stiffness and crepitus since the late 1960s.  An x-ray report dated October 2008 indicated the Veteran had moderate degenerative disc disease of the cervical spine, but does not note any evidence of fracture.  X-rays taken in March 2015 noted degenerative joint disease of the C4-7, but no evidence of fracture or dislocation.  There is simply no evidence the Veteran's current cervical spine disability is related to his active duty service.  The Veteran reported in August 2004, and again in his September 2015 Board hearing ,that he fractured his cervical spine in a fight.  As noted above, the Veteran complained of several injuries sustained in his May 1969 altercation, even returning later to report additional injuries.  However, the Veteran did not report neck pain at the time of the incident or at any time following the incident.  Further, VA treatment records do not note he reported neck pain until July 2004, nor do they substantiate there has ever been a cervical spine fracture per the diagnostic testing.

As for the Veteran's deviated septum, he reported in November 2004 that he had a deviated septum due to several broken noses sustained in fights.  In January 2011 the Veteran reported distant nasal trauma from being a boxer and an altercation while in service.  The physician noted he had a likely fracture in the past.  However, the evidence does not establish the Veteran sustained trauma to his nose while in service.  X-rays taken in November 1969 showed no sign of fracture to the skull and the Veteran never complained of nasal pain.  The January 2011 physician did not opine that the Veteran's likely past fracture was due to his altercation in service, merely that he had a history that made trauma likely.

During his September 2015 Board hearing, the Veteran reported his ribs were injured in an altercation in service and he continued to experience shortness of breath and pain.  X-rays taken in May 2001 by a private physician show evidence of healed rib fractures on his left side.  Private treatment records from August 2004 noted he fell walking down the steps and reported rib pain.  X-rays showed no evidence of rib fracture and he was diagnosed with a rib/chest wall contusion.  VA treatment records from August 2004 show he reported chest pain secondary to pain in his ribs, but there was no follow up treatment or diagnostic testing.  No physician has related his healed rib fractures to any in-service event or injury.  As noted above, the Veteran did not complain of or seek treatment for rib pain while in service, to include his two documented altercations.  There is no evidence his bilateral rib disability is etiologically linked to his active duty.

Finally, the Veteran asserts that during one of his altercations in service, he sustained damage to his left eye, causing scar tissue and ultimately cataracts.  During his September 2015 Board hearing, he testified that his physician told him they could not determine whether his cataracts were scar tissue caused by trauma.  The Veteran's separation examination in July 1970 noted his corrected eyesight was 20/20 bilaterally.  Private medical records indicate the Veteran was referred to an ophthalmologist in June 2009 and March 2012 for cataracts.  VA treatment records from September and October 2012 note he had bilateral senile cataracts removed.  There is no indication that the Veteran sustained any trauma to his eyes, or that his cataracts were scar tissue caused by trauma.  His cataracts are explicitly described as senile cataracts, not a condition secondary to trauma.

As such, the claims for entitlement to service connection for the Veteran's cervical spine disability, jaw disability, bilateral rib disability, deviated septum, and left eye scar are denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for complications of exposure to tear gas

The Veteran claims that during a training exercise in boot camp, he was exposed to cyanide gas, causing lung damage and subsequent respiratory conditions.

Initially, the Board notes that there is no evidence the Veteran was exposed to chemicals, to include tear gas or cyanide gas, while either in training or on active duty.  The Veteran's individual training record dated September 1969 does not note any training involving exposure to hazardous chemicals.  A chest x-ray report dated December 1969 was negative and his January 1970 separation examination noted that his chest and lungs were normal.

The Veteran was referred to a pulmonary specialist in November 2008 after claiming he had pulmonary effects of exposure to cyanide gas.  He reported that he was exposed to cyanide gas for a duration of ten seconds.  The record noted it was unlikely he sustained significant lung damage from ten seconds of tear gas or even cyanide gas exposure, and that pulmonary emphysema appeared to be the primary cause of his respiratory disability.  A chest x-ray report from October 2008 noted no evidence of acute cardiopulmonary disease.  A chest CT report from November 2008 showed emphysematous changes, but no lung masses or abnormal lymphadenopathy.  In January 2009, a respiratory nurse specialist noted his exposure to chemicals was not significant and he was unlikely to have interstitial lung disease.  However, she also noted he had significant emphysema related to past smoking, which was likely the cause of his symptoms.  As such, even if the Veteran were exposed to tear gas or cyanide gas while in training, his exposure was not enough to cause any significant lung damage, and he has not been diagnosed with lung damage or cardiopulmonary disease.

Thus, entitlement to service connection for complications of exposure to tear gas must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for dental treatment purposes

In order to establish jurisdiction over the issues of entitlement to service connection for dental treatment purposes, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran seeks to reopen his claim for service connection for dental purposes.  The RO issued a rating decision in May 1971.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year.  Therefore, the rating decision became final.

Since May 1971, the Veteran has submitted evidence that he continued to have dental problems.  However, he still reports he sustained dental trauma during an altercation while on active duty.  The Veteran has not submitted any new and material evidence indicating that the altercation, which is noted in his service treatment records and was considered by the RO in 1971, was more severe or caused more dental trauma than is reflected in his records.  His statements now as to the circumstances and residuals of the alleged trauma are the same now as they were in 1971.

The Board notes that the Veteran reports his in-service incident to be severe, claiming he broke his jaw and sustained several other serious injuries; however, this is simply not supported by the record.  Thus, these statements are not evidence that relates to an unestablished fact necessary to substantiate the claim.

Thus, the claims cannot be reopened at this time because there is no new and material evidence he sustained dental trauma or received dental treatment due to trauma while in service.


ORDER

Entitlement to service connection for a left eye scar is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a jaw disorder is denied.

Entitlement to service connection for a bilateral rib disorder is denied.

Entitlement to service connection for deviated septum is denied.

Entitlement to service connection for complications of exposure to tear gas is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection dental treatment purposes.  The appeal is denied.



[Continued on Next Page]
REMAND

The Veteran averred in his September 2015 Travel Board hearing that his service-connected scar residuals of a head injury are worse than what is reflected by a noncompensable percent rating.  Specifically, he argues that the scar on his skull is unstable.  The Veteran last underwent a VA examination in January 2013, over four years ago.  Therefore, the Veteran should be afforded a VA examination to evaluate the current severity of his scar residuals of a head injury.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records from Puget Sound Health Care System and associated outpatient clinics from May 2016 to the present.

2. Schedule the Veteran for a VA examination to evaluate the current severity of his scar residuals of a head injury.

3. Then, readjudicate the claim, and provide the Veteran a Supplemental Statement of the Case if the claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


